DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 10/05/2020. 
Claims 1-20 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 10/05/2020 are noted. 

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent 6,796,908 to Weston.

Regarding Claim 1 and similarly recited Claim 12 and 20, Weston discloses a controller for a game system, the controller comprising: 
a processor (Col. 17:54 – Col. 18:8); and 
a memory storing instructions that, when executed by the processor (Col. 17:54 – Col. 18:8), cause the controller to perform operations comprising: 
accessing a first setting of a game environment (Col. 6:2-30 discloses interactive game and ride environment with active and interactive effects); 
providing instructions to activate the first setting of the game environment (Col. 6:2-30, Col. 7:8-16 discloses the present invention provides an interactive ride vehicle having thereon various controls, buttons and/or other actuator devices and which operably communicate with various interactive effects placed along the ride vehicle path); 
receiving one or more inputs from individual vehicles in the game environment (fig. 1, col. 2:6-19, 33-43, Col. 6:1-30, Col. 8:1-13 discloses the present invention provides an interactive ride vehicle having thereon various controls, buttons and/or other actuator devices and which operably communicate with various interactive effects placed along the ride vehicle path.  The interactive ride vehicle preferably has simulated intelligence, verbal interactivity or an electronic personality.  The gaming effects utilize an interactive "wand" and/or other tracking/actuation device to allow ride participants to electronically and "magically" interact with their surrounding play environment(s)); 

providing instructions to activate the second setting of the game environment, wherein the first setting is associated with a first location in the game environment and the second setting is associated with a second location in the game environment (figs. 1-2, Col. 5:37-65, Col. 6:34-55, Col. 10:7-35, Col. 13:49-64, Col. 19:14-31 discloses different location points in the game environment and different rooms the vehicle traverses; the SRRF system uses a software program and data-base that can track the locations and activities of up to a hundred more users.  This information is then used to adjust the play/ride experience for the user based on "knowing" where the user/player has been, what objectives that player (or group of players in a ride vehicle) has accomplished and how many points or levels have been reached.  The system can then send messages to the users/vehicles throughout the ride experience.  For example, the system can allow or deny access to a vehicle 210 into a secret passage based on how many points or levels reached by that riders on the vehicle and/or based on what objectives the riders have accomplished or helped accomplish.  It can also indicate, via sending a message to the user the amount of points or specific objectives necessary to complete a "mission" or enter the next level of play).  

Regarding Claim 2,  and similarly recited Claim 13, Weston discloses the controller of claim 1, wherein the first setting and the second setting comprise display information, audio information, and special effect information (Col. 9:59 – Col. 10:35, TABLE 2 – TABLE 6 discloses the different interactive effects during the game).  



Regarding Claim 3, and similarly recited Claim 16, Weston discloses the controller of claim 1, wherein the first setting is associated with a first game goal and wherein the second setting is associated with a second game goal (Col. 6:34-60, Col. 13:49-64).
  
Regarding Claim 4, and similarly recited Claim 18, Weston discloses the controller of claim 3, wherein the first game goal is a higher skill goal than the second game goal (Col. 6:34-53, Col. 13:49-64).  

Regarding Claim 5, Weston discloses the controller of claim 1, wherein the first setting is associated with a first game character and the second setting is associated with a second game character (Col. 2:34-42, Col. 3:42-60, Col. 10:5-30, Col. 19;4-31 discloses  an electronic role-play ride utilizing specially configured electronically readable character cards.  Each card is configured with an RFID or a magnetic "swipe" strip, alpha-numeric encoding and/or the like, that may be used to store certain information describing the powers or abilities of an imaginary role-play character that the card represents.  As each play participant uses his or her favorite character card in various ride facilities the character represented by the card gains (or loses) certain attributes, such as magic skill level, magic strength, flight ability, various spell-casting abilities, etc.).  

Regarding Claim 6, and similarly recited Claim 14, Weston discloses the controller of claim 1, wherein the first location and the second location are rooms (Col. 6:31-61, Col. 9:44-50 discloses vehicle 210 traverses a ride sequence entering and exiting various rooms 230 separated by opening and closing doors 231; each room has various themed interactive effects therein).  


Regarding Claim 7, Weston discloses the controller of claim 1, wherein the one or more inputs comprise interaction inputs with the game environment (Col. 2:33-43, 57 – Col. 3:4 discloses gaming effects utilize an interactive "wand" and/or other tracking/actuation device to allow ride participants to electronically and "magically" interact with their surrounding play environment(s).  Optionally, multiple ride participants, each provided with a suitable "wand" and/or tracking device, may play and interact together, either within or outside the ride environment, to achieve desired goals or produce desired effects within the ride environment).  

Regarding Claim 8, Weston discloses the controller of claim 7, wherein the interaction inputs comprise an input from a marker associated with an individual vehicle (Col. 2:6-20 discloses an interactive ride vehicle having thereon various controls, buttons and/or other actuator devices and which operably communicate with various interactive effects placed along the ride vehicle path.  The interactive ride vehicle preferably has simulated intelligence, verbal interactivity or an electronic personality).  

Regarding Claim 9, Weston discloses the controller of claim 7, wherein the interaction inputs comprise a selection of a displayed image in the game environment via a selection tool associated with an individual vehicle (Col. 2:33-43, 57 – Col. 3:4, Col. 9:59 – Col. 10:30 discloses gaming effects utilize an interactive "wand" and/or other tracking/actuation device to allow ride participants to electronically and "magically" interact with their surrounding play environment(s).  Optionally, multiple ride participants, each provided with a suitable "wand" and/or tracking device, may play and interact together, either within or outside the ride environment, to achieve desired goals or produce desired effects within the ride environment).  

Regarding Claim 10, Weston discloses the controller of claim 7, wherein the interaction inputs comprise location information of an individual vehicle (Col. 6:34-46, Col. 13:49-64, Col. 19:54-31 discloses the SRRF system uses a software program and data-base that can track the locations and activities of up to a hundred more users.  This information is then used to adjust the play/ride experience for the user based on "knowing" where the user/player has been, what objectives that player (or group of players in a ride vehicle) has accomplished and how many points or levels have been reached). 

Regarding Claim 11, Weston discloses the controller of claim 1, wherein the first setting and the second setting comprise vehicle effect information, and wherein the operations comprise: transmitting the vehicle effect information to one or more individual vehicles (Col. 6:61 – Col. 7:15, Col. 8:15-55, Col. 19:4-45, Col. 10:8-35, TABLES 2 – 6 discloses the effects on the vehicle during the ride experience).   

Regarding Claim 15, Weston discloses the method of claim 12, wherein activating the second setting includes triggering motion of the individual vehicles (Col. 9:57 –Col. 10:35, TABLES 2-6).  

Regarding Claim 17, Weston discloses the method of claim 16, comprising: displaying, on a screen of the game environment, a message indicating that the first game goal has been achieved (Col. 13:49-64).  
  
Regarding Claim 19, Weston discloses the method of claim 12, wherein the one or more inputs comprise interaction inputs with the game environment and wherein the interaction inputs comprise an input from a marker associated with an individual vehicle (Col. 2:6-20, Col. 2:57 – Col. 3:4).  



Conclusion
Claims 1-20 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419.  The examiner can normally be reached on M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715